 


109 HRES 1085 IH: Honoring the service and accomplishments of Major General Joseph G. Webb, Jr., United States Army.
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1085 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Buyer submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring the service and accomplishments of Major General Joseph G. Webb, Jr., United States Army. 
 
 
Whereas Major General Joseph G. Webb, Jr., United States Army, was born on December 18, 1945, in Lake City, South Carolina; 
Whereas Major General Webb graduated from Furman University, South Carolina, in 1967 with a bachelor’s degree in science; 
Whereas Major General Webb graduated from the Medical University of South Carolina in 1971 with a doctoral degree in dental medicine; 
Whereas Major General Webb graduated from the George Washington University in 1978 with a master of science in special studies degree; 
Whereas Major General Webb completed oral pathology residency at the United States Army Institute of Dental Research and Armed Forces Institute of Pathology in Washington, D.C.; 
Whereas Major General Webb was the class president and honor graduate of the Army Command and General Staff College; 
Whereas Major General Webb is a graduate of the Army War College; 
Whereas following Major General Webb’s entry into the Army Dental Corps, he held various command, staff, teaching, and research positions, to include Chief of Oral Medicine at Fort Meade, Maryland; Staff Pathologist, United States Army Institute of Dental Research, Washington, D.C.; Chief of Oral Pathology and Medicine and mentor in the General Dentistry Residency program, Fort Ord, California; Inspector General (Dental) and Staff Resident, Headquarters, 7th Medical Command, Heidelberg, Germany; Special Assistant, Assistant Division Commander, 8th Infantry Division, Baumholder Germany; Commander, 766th Medical Detachment, Baumholder, Germany; Commander, United States Army Dental Activity, Alaska; and Dental Consultant to the Army Surgeon General; 
Whereas Major General Webb served as Senior Dental Corps Staff Officer, Office of The Surgeon General; Commander, United States Army Dental Command; and Deputy Chief of Staff and Assistant Surgeon General for Force Sustainment, Fort Sam Houston, Texas; 
Whereas Major General Webb was Commanding General, Pacific Regional Medical Command; Commanding General, Tripler Army Medical Center; Command Surgeon, United States Army Pacific; Lead Agent, Tricare Region 12; Director of Health Services, United States Army Hawaii; Regional Coordinator for Tripler Army Health Services Region; PROFIS Commander, 18th MEDCOM; and Chief of the Army Dental Corps; 
Whereas Major General Webb is a Diplomate of the American Board of Oral and Maxillofacial Pathology, and a Diplomate of the American Board of Oral Medicine; 
Whereas Major General Webb holds the Surgeon General’s A professional proficiency designator, and is a member of the Order of Military Medical Merit; 
Whereas Major General Webb’s military awards include the Defense Superior Service Medal, Legion of Merit (with 4 oak leaf clusters), the Meritorious Service Medal (with 2 oak leaf clusters), the Army Commendation Medal, the Army Achievement Medal, the National Defense Service Medal with 2 stars, the Army Service Ribbon and 4 Overseas Service Ribbons;  
Whereas Major General Webb’s contributions to dental wellness and commitment to excellence in the armed forces are now recognized as the standard; 
Whereas Major General Webb was instrumental in the development and implementation of a program that in 1996 confronted significant recruiting and retention compromises in the Dental Corps of the Armed Forces that otherwise would have had a detrimental impact on the dental health of soldiers, sailors, airmen, and Marines; 
Whereas Major General Webb’s commitment to medical research commands the Nation’s highest respect and gratitude; and 
Whereas Major General Webb was selected to serve as the Army Deputy Surgeon General and Chief of Staff, United States Army Medical Command in July of 2004: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors Major General Joseph Webb, Jr., for his service of over 39 years on the occasion of his retirement from the United States Army effective December 31, 2006; 
(2)commends Major General Joseph Webb, Jr., for his dedication and commitment to excellence in the field of medicine and medical research; and 
(3)recognizes Major General Joseph Webb, Jr., as a soldier, clinician, and commander, for displaying throughout his distinguished military service, the highest levels of leadership, professional competence, integrity, and moral courage. 
 
